Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about June 29, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed an act which, if committed by an adult, would constitute the crime of robbery in the third degree, and placed him in the custody of the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility. The element of force was established by testimony that appellant expressly threatened violence if the victim failed to surrender his property. Furthermore, appellant’s act of searching the victim’s person carried an implied threat of force under the circumstances. Concur—Mazzarelli, J.P., Saxe, Sweeny, Catterson and Malone, JJ.